BYLAWS OF T3 MOTION, INC. TABLE OF CONTENTS Page ARTICLE I OFFICES 1 Section 1.01 REGISTERED OFFICE 1 Section 1.02 PRINCIPAL OFFICE 1 Section 1.03 OTHER OFFICES 1 ARTICLE IIMEETING OF STOCKHOLDERS 1 Section 2.01 ANNUAL MEETINGS 1 Section 2.02 SPECIAL MEETINGS 1 Section 2.03 PLACE OF MEETINGS 2 Section 2.04 NOTICE OF MEETINGS 2 Section 2.05 QUORUM 2 Section 2.06 VOTING 3 Section 2.07 LIST OF STOCKHOLDERS 4 Section 2.08 INSPECTOR OF ELECTION 4 Section 2.09 STOCKHOLDER ACTION WITHOUT MEETINGS 4 Section 2.10 RECORD DATE 5 ARTICLE IIIBOARD OF DIRECTORS 5 Section 3.01 GENERAL POWERS 5 Section 3.02 NUMBER AND TERM 5 Section 3.03 ELECTION OF DIRECTORS 6 Section 3.04 RESIGNATION AND REMOVAL 6 Section 3.05 VACANCIES 6 Section 3.06 PLACE OF MEETING; TELEPHONE CONFERENCE MEETING 6 Section 3.07 FIRST MEETING 7 Section 3.08 REGULAR MEETINGS 7 Section 3.09 SPECIAL MEETINGS 7 Section 3.10 QUORUM AND ACTION 7 Section 3.11 ACTION BY CONSENT 7 Section 3.12 COMPENSATION 8 Section 3.13 COMMITTEES 8 -i- Page Section 3.14 OFFICERS OF THE BOARD 8 ARTICLE IVOFFICERS 8 Section 4.01 OFFICERS 8 Section 4.02 ELECTION AND TERM 9 Section 4.03 SUBORDINATE OFFICERS 9 Section 4.04 REMOVAL AND RESIGNATION 9 Section 4.05 VACANCIES 9 Section 4.06 CHAIRMAN OF THE BOARD 9 Section 4.07 CHIEF EXECUTIVE OFFICER 9 Section 4.08 PRESIDENT 10 Section 4.09 VICE PRESIDENT 10 Section 4.10 SECRETARY 10 Section 4.11 TREASURER 11 Section 4.12 COMPENSATION 11 ARTICLE VCONTRACTS, CHECKS, DRAFTS, BANK ACCOUNTS, ETC 11 Section 5.01 EXECUTION OF CONTRACTS 11 Section 5.02 CHECKS, DRAFTS, ETC 11 Section 5.03 DEPOSIT 12 Section 5.04 GENERAL AND SPECIAL BANK ACCOUNTS 12 ARTICLE VISHARES AND THEIR TRANSFER 12 Section 6.01 CERTIFICATES FOR STOCK 12 Section 6.02 TRANSFER OF STOCK 13 Section 6.03 REGULATIONS 13 Section 6.04 LOST, STOLEN, DESTROYED AND MUTILATED CERTIFICATES 13 Section 6.05 REPRESENTATION OF SHARES OF OTHER CORPORATIONS 13 ARTICLE VIIINDEMNIFICATION 14 Section 7.01 ACTIONS OTHER THAN BY OR IN THE RIGHT OF THE CORPORATION 14 -ii- Page Section 7.02 ACTIONS BY OR IN THE RIGHT OF THE CORPORATION 14 Section 7.03 DETERMINATION OF RIGHT OF IDEMNIFICATION 14 Section 7.04 INDEMNIFICATION AGAINST EXPENSES OF SUCCESSFUL PARTY 15 Section 7.05 ADVANCE OF EXPENSES 15 Section 7.06 OTHER RIGHTS AND REMEDIES 15 Section 7.07 INSURANCE 15 Section 7.08 CONSTITUENT CORPORATIONS 15 Section 7.09 EMPLOYEE BENEFIT PLANS 16 Section 7.10 TERM 16 Section 7.11 SEVERABILITY 16 ARTICLE VIIIMISCELLANEOUS 16 Section 8.01 SEAL 16 Section 8.02 WAIVER OF NOTICES 16 Section 8.03 LOANS AND GUARANTIES 17 Section 8.04 GENDER 17 Section 8.05 AMENDMENTS 17 -iii- Bylaws of T3 Motion, Inc. a Delaware corporation ARTICLE I OFFICES Section 1.01 REGISTERED OFFICE. The registered office of T3 Motion, Inc. (hereinafter called the "Corporation") shall be at such place in the State of Delaware as shall be designated by the Board of Directors (hereinafter called the "Board"). Section 1.02 PRINCIPAL OFFICE. The principal office for the transaction of the business of the Corporation shall be at such location, within or without the State of Delaware, as shall be designated by the Board. Section 1.03 OTHER OFFICES. The Corporation may also have an office or offices at such other place or places, either within or without the State of Delaware, as the Board may from time to time determine or as the business of the Corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS Section 2.01ANNUAL MEETINGS. Annual meetings of the stockholders of the Corporation for the purpose of electing directors and for the transaction of such other proper business as may come before such meetings may be held at such time, date and place as the Board shall determine by resolution. Section 2.02 SPECIAL MEETINGS. Special meetings of the stockholders of the Corporation for any purpose or purposes may be called at any time by the Board, or by a committee of the Board which has been duly designated by the Board and whose powers and authority, as provided in a resolution of the Board or in the Bylaws, include the power to call such meetings, or by one or more stockholders holding shares in the aggregate entitled to cast not less than 20% of the votes at that meeting, but such special meetings may not be called by any other person or persons; provided, however, that if and to the extent that any special meeting of stockholders may be called by any other person or persons specified in any provisions of the Certificate of Incorporation or any amendment thereto or any certificate filed under Section 151(g) of the General Corporation Law of the State of Delaware (or its successor statute as in effect from time to time hereafter), then such special meeting may also be called by the person or persons, in the manner, at the time and for the purposes so specified. -1- Section 2.03 PLACE OF MEETINGS. All meetings of the stockholders shall be held at such places, within or without the State of Delaware, as may from time to time be designated by the person or persons calling the respective meetings and specified in the respective notices or waivers of notice thereof. Section 2.04 NOTICE OF MEETINGS. Except as otherwise required by law, notice of each meeting of the stockholders, whether annual or special, shall be given not less than ten (10) nor more than sixty (60) days before the date of the meeting to each stockholder of record entitled to vote at such meeting by delivering a typewritten or printed notice thereof to him personally, or by depositing such notice in the United States mail, in a postage prepaid envelope, directed to him at his address furnished by him to the Secretary of the Corporation for such purpose or, if he shall not have furnished to the Secretary his address for such purpose, then at his address last known to the Secretary, or by transmitting a notice thereof to him at such address by telegraph, cable or wireless. Except as otherwise expressly required by law, no publication of any notice of a meeting of the stockholders shall be required. Every notice of a meeting of the stockholders shall state the place, date and hour of the meeting, and, in the case of a special meeting shall also state the purpose or purposes for which the meeting is called. Except as otherwise expressly required by law, notice of any adjourned meeting of the stockholders need not be given if the time and place thereof are announced at the meeting at which the adjournment is taken. Whenever notice is required to be given to any stockholder to whom (i) notice of two consecutive annual meetings, and all notices of meetings or of the taking of action by written consent without a meeting to such person during the period between such two consecutive annual meetings, or (ii) all, and at least two, payments (if sent by first class mail) of dividends or interest on securities during a twelve month period, have been mailed addressed to such person at his address as shown on the records of the Corporation and have been returned undeliverable, the giving of such notice to such person shall not be required.
